DETAILED ACTION
This office action is a response to the amendment and arguments filed on August 15, 2022.
Claims 1-11 are pending.
Claims 1-11 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed August 15, 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. U.S. Patent Application Publication 2012/0076103, hereinafter Dai, in view of Zhao et al. U.S. Patent Application Publication 2020/0351915, hereinafter Zhao.

Regarding Claim 1, Dai discloses a mobile station configured to transmit data to a base station by performing priority control (Abstract; Figure 1, 6 and 7; Paragraph [0029]), the mobile station comprising: 
a transmitter configured to transmit a plurality of pieces of data having different requirements corresponding to a plurality of channel groups (Paragraph [0013] In the media access control (MAC) layer of the UE, different types of service data are mapped to multiple logical channels (LCH), and according to different QoS of the services, they are divided into four logical channel groups (LCG) respectively according to the priority of the logical channels, then the UE reports the data amount of these four LCGs to the eNB in the form of Buffer Status Report (BSR), and the eNB allocates frequency resources to the UE after comprehensively considering the uplink channel quality of the UE, BSR, the QoS requirement of each service in the UE; Paragraph [0043] the UE selects corresponding radio resources for a logical channel according to requirements of quality of service of the logical channel and the control signaling information of the radio resources, and said radio resources are allocated to the UE by the eNB; Paragraph [0226] the parameter information related to the logical channel of the UE corresponding to the radio resources comprises at least logical channel sequence number information, logical channel group sequence number information, logical channel priority information, logical channel aggregate maximum bit rate information, logical channel prioritized rate information and the logical channel maximum allowable delay information),
and a controller configured to, when performing the priority control, apply a radio resource specified by the base station to a channel group specified by the base station among the channel groups and controlling transmission of the data (Figure 5; Paragraph [0214-0226] the UE demodulates out the resource allocation signaling sent by the eNB; allocate the resources of the component carrier with the lowest priority to the LCH selected in the last step, but it should guarantee that the remaining resources are enough to meet the requirements of all LCHs having higher priorities than this LCH does. After the resources of this component carrier have been allocated completely, allocate the resources of the component carrier with the same or the second highest priority, and so on. the intuitive information "logical channel priority" is added in the radio resource allocation control signaling sent by the eNB; establish a corresponding relationship between the MCS level and the SINR index, or fixedly define this table in the protocol, and both the eNB and the UE conform to this table; The control signaling information of the radio resources comprises at least one of types of the following information: the parameter information related to the logical channel of the UE corresponding to the radio resources comprises at least logical channel sequence number information, logical channel group sequence number information, logical channel priority information, logical channel aggregate maximum bit rate information, logical channel prioritized rate information and the logical channel maximum allowable delay information).
Dai readily discloses the mobile station transmitting a plurality of pieces of data having different requirements and performing priority control according to radio resources specified by a base station. Dai fails to go into specific detail regarding the channel groups and a controller configured to, when performing the priority control, apply a radio resource specified by the base station to a channel group specified by the base station among the channel groups and control, using the radio resource corresponding to each of the channel groups, transmission of the plurality of pieces of data.
However, Zhao more specifically teaches channel groups and a controller configured to, when performing the priority control, apply a radio resource specified by the base station to a channel group specified by the base station among the channel groups and control, using the radio resource corresponding to each of the channel groups, transmission of the plurality of pieces of data (Abstract; Figure 3-6; Paragraph [0006-0012, 0023, 0044, 0054 and 0075] A method of allocating an uplink data packet resource applied to a user equipment, and the method includes: receiving at least one uplink grant (UL grant) sent by a network device; determining, according to Logical Channel Prioritization (LCP) restriction corresponding to a target object, correspondence relationship between the target object and the at least one UL grant; performing resource allocation on each UL grant according to the correspondence relationship between the target object and the at least one UL grant; wherein the LCP restriction includes at least mapping relationship between the target object and a type of UL grant, and the target object is a service type or a logical channel or a logical channel group; That is the mobile station receives a uplink grant which includes resource allocation information for different logical channel groups. The mobile station further can perform logical channel prioritization. Based on the data the mobile station wants to transmit it performs resource allocation on each uplink grant corresponding to the relationship between the data and the uplink grant and additional based on prioritization; That is the mobile station controls resources corresponding to each of the channel groups transmission of the plurality of pieces of data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dai with the teachings of Zhao. Zhao provides a solution which enables performing resource allocation on each UL grant according to the correlation between the target object and the UL grant, thus ensuring that data transmission on each UL grant is expected by a network side of the data, and hence improving performance of the scheduling (Zhao Abstract; Paragraph [0023]).

Regarding Claim 8, Dai discloses a communication system comprising: a base station; and a mobile station configured to transmit data to the base station by performing priority control (Abstract; Figure 1, 6 and 7; Paragraph [0029]), the mobile station including: 
a transmitter configured to transmit a plurality of data having different requirements corresponding to a plurality of channel groups (Paragraph [0013] In the media access control (MAC) layer of the UE, different types of service data are mapped to multiple logical channels (LCH), and according to different QoS of the services, they are divided into four logical channel groups (LCG) respectively according to the priority of the logical channels, then the UE reports the data amount of these four LCGs to the eNB in the form of Buffer Status Report (BSR), and the eNB allocates frequency resources to the UE after comprehensively considering the uplink channel quality of the UE, BSR, the QoS requirement of each service in the UE; Paragraph [0043] the UE selects corresponding radio resources for a logical channel according to requirements of quality of service of the logical channel and the control signaling information of the radio resources, and said radio resources are allocated to the UE by the eNB; Paragraph [0226] the parameter information related to the logical channel of the UE corresponding to the radio resources comprises at least logical channel sequence number information, logical channel group sequence number information, logical channel priority information, logical channel aggregate maximum bit rate information, logical channel prioritized rate information and the logical channel maximum allowable delay information), 
and a controller configured to, when performing the priority control, apply a radio resource specified by the base station to a channel group specified by the base station out of the channel groups and controlling transmission of the data (Figure 5; Paragraph [0214-0226] the UE demodulates out the resource allocation signaling sent by the eNB; allocate the resources of the component carrier with the lowest priority to the LCH selected in the last step, but it should guarantee that the remaining resources are enough to meet the requirements of all LCHs having higher priorities than this LCH does. After the resources of this component carrier have been allocated completely, allocate the resources of the component carrier with the same or the second highest priority, and so on. the intuitive information "logical channel priority" is added in the radio resource allocation control signaling sent by the eNB; establish a corresponding relationship between the MCS level and the SINR index, or fixedly define this table in the protocol, and both the eNB and the UE conform to this table; The control signaling information of the radio resources comprises at least one of types of the following information: the parameter information related to the logical channel of the UE corresponding to the radio resources comprises at least logical channel sequence number information, logical channel group sequence number information, logical channel priority information, logical channel aggregate maximum bit rate information, logical channel prioritized rate information and the logical channel maximum allowable delay information).
Dai readily discloses the mobile station transmitting a plurality of pieces of data having different requirements and performing priority control according to radio resources specified by a base station. Dai fails to go into specific detail regarding the channel groups and a controller configured to, when performing the priority control, apply a radio resource specified by the base station to a channel group specified by the base station among the channel groups and control, using the radio resource corresponding to each of the channel groups, transmission of the plurality of data.
However, Zhao more specifically teaches channel groups and a controller configured to, when performing the priority control, apply a radio resource specified by the base station to a channel group specified by the base station among the channel groups and control, using the radio resource corresponding to each of the channel groups, transmission of the plurality of data (Abstract; Figure 3-6; Paragraph [0006-0012, 0023, 0044, 0054 and 0075] A method of allocating an uplink data packet resource applied to a user equipment, and the method includes: receiving at least one uplink grant (UL grant) sent by a network device; determining, according to Logical Channel Prioritization (LCP) restriction corresponding to a target object, correspondence relationship between the target object and the at least one UL grant; performing resource allocation on each UL grant according to the correspondence relationship between the target object and the at least one UL grant; wherein the LCP restriction includes at least mapping relationship between the target object and a type of UL grant, and the target object is a service type or a logical channel or a logical channel group; That is the mobile station receives a uplink grant which includes resource allocation information for different logical channel groups. The mobile station further can perform logical channel prioritization. Based on the data the mobile station wants to transmit it performs resource allocation on each uplink grant corresponding to the relationship between the data and the uplink grant and additional based on prioritization; That is the mobile station controls resources corresponding to each of the channel groups transmission of the plurality of pieces of data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dai with the teachings of Zhao. Zhao provides a solution which enables performing resource allocation on each UL grant according to the correlation between the target object and the UL grant, thus ensuring that data transmission on each UL grant is expected by a network side of the data, and hence improving performance of the scheduling (Zhao Abstract; Paragraph [0023]).

Regarding Claim 10, Dai discloses a communication method performed in a communication system including a base station and a mobile station configured to transmit data to the base station by performing priority control (Abstract; Figure 1, 6 and 7; Paragraph [0029]), 
wherein the mobile station capable of transmitting a plurality of data having different requirements corresponding to a plurality of channel groups is (Paragraph [0013] In the media access control (MAC) layer of the UE, different types of service data are mapped to multiple logical channels (LCH), and according to different QoS of the services, they are divided into four logical channel groups (LCG) respectively according to the priority of the logical channels, then the UE reports the data amount of these four LCGs to the eNB in the form of Buffer Status Report (BSR), and the eNB allocates frequency resources to the UE after comprehensively considering the uplink channel quality of the UE, BSR, the QoS requirement of each service in the UE; Paragraph [0043] the UE selects corresponding radio resources for a logical channel according to requirements of quality of service of the logical channel and the control signaling information of the radio resources, and said radio resources are allocated to the UE by the eNB; Paragraph [0226] the parameter information related to the logical channel of the UE corresponding to the radio resources comprises at least logical channel sequence number information, logical channel group sequence number information, logical channel priority information, logical channel aggregate maximum bit rate information, logical channel prioritized rate information and the logical channel maximum allowable delay information), 
when performing the priority control, capable of applying a radio resource specified by the base station to a channel group specified by the base station out of the channel groups and controlling transmission of the data (Figure 5; Paragraph [0214-0226] the UE demodulates out the resource allocation signaling sent by the eNB; allocate the resources of the component carrier with the lowest priority to the LCH selected in the last step, but it should guarantee that the remaining resources are enough to meet the requirements of all LCHs having higher priorities than this LCH does. After the resources of this component carrier have been allocated completely, allocate the resources of the component carrier with the same or the second highest priority, and so on. the intuitive information "logical channel priority" is added in the radio resource allocation control signaling sent by the eNB; establish a corresponding relationship between the MCS level and the SINR index, or fixedly define this table in the protocol, and both the eNB and the UE conform to this table; The control signaling information of the radio resources comprises at least one of types of the following information: the parameter information related to the logical channel of the UE corresponding to the radio resources comprises at least logical channel sequence number information, logical channel group sequence number information, logical channel priority information, logical channel aggregate maximum bit rate information, logical channel prioritized rate information and the logical channel maximum allowable delay information).
Dai readily discloses the mobile station transmitting a plurality of pieces of data having different requirements and performing priority control according to radio resources specified by a base station. Dai fails to go into specific detail regarding the channel groups and a controller configured to, when performing the priority control, apply a radio resource specified by the base station to a channel group specified by the base station among the channel groups and controlling, using the radio resource corresponding to each of the channel groups, transmission of the plurality of data.
However, Zhao more specifically teaches channel groups and a controller configured to, when performing the priority control, apply a radio resource specified by the base station to a channel group specified by the base station among the channel groups and controlling, using the radio resource corresponding to each of the channel groups, transmission of the plurality of data (Abstract; Figure 3-6; Paragraph [0006-0012, 0023, 0044, 0054 and 0075] A method of allocating an uplink data packet resource applied to a user equipment, and the method includes: receiving at least one uplink grant (UL grant) sent by a network device; determining, according to Logical Channel Prioritization (LCP) restriction corresponding to a target object, correspondence relationship between the target object and the at least one UL grant; performing resource allocation on each UL grant according to the correspondence relationship between the target object and the at least one UL grant; wherein the LCP restriction includes at least mapping relationship between the target object and a type of UL grant, and the target object is a service type or a logical channel or a logical channel group; That is the mobile station receives a uplink grant which includes resource allocation information for different logical channel groups. The mobile station further can perform logical channel prioritization. Based on the data the mobile station wants to transmit it performs resource allocation on each uplink grant corresponding to the relationship between the data and the uplink grant and additional based on prioritization; That is the mobile station controls resources corresponding to each of the channel groups transmission of the plurality of pieces of data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dai with the teachings of Zhao. Zhao provides a solution which enables performing resource allocation on each UL grant according to the correlation between the target object and the UL grant, thus ensuring that data transmission on each UL grant is expected by a network side of the data, and hence improving performance of the scheduling (Zhao Abstract; Paragraph [0023]).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Zhao as applied to claim 1 above, and further in view of Deng et al. U.S. Patent Application Publication 2018/0124803, hereinafter Deng.

Regarding Claim 2, Dai in view of Zhao disclose the mobile station according to Claim 1. Dai in view of Zhao disclose resource allocation of data according to channel groups but may not explicitly disclose a receiver configured to receive first control information including resource information that specifies a first radio resource and group identification information that specifies a first channel group from the base station and a controller configured to, according to the first control information, allocate the first radio resource to the first channel group and control transmission of data corresponding to the first channel group.
However, Deng more specifically teaches a receiver configured to receive first control information including resource information that specifies a first radio resource and group identification information that specifies a first channel group from the base station (Paragraph [0088-0098] receiving by the UE the correspondence that is between a transfer priority and a logical channel group and that is sent by the network side. This may include receiving by the UE the correspondence that is between a transfer priority and a logical channel group and that is sent by a base station by using radio resource control (RRC) signaling; Optionally, the receiving by the UE a group identifier sent by the network side includes receiving a group identifier sent by the base station by using RRC signaling. In a current specification, four logical channel groups are defined, and logical channel group identifiers are a logical channel group [0], a logical channel group [1], a logical channel group [2], and a logical channel group [3]. A transfer priority corresponding to each logical channel group may be specifically set according to different actual scenarios; After the base station allocates the resource to the UE based on the first logical channel group identifier, the base station sends the notification message to the UE, so that the UE determines, by using the notification message, the resource allocated by the base station to the UE.)
and a controller configured to, according to the first control information, allocate the first radio resource to the first channel group and control transmission of data corresponding to the first channel group (Deng Figure 2; Paragraph [0079-0098] The UE receives a notification message sent by the base station. The notification message carries information about a resource allocated by the base station to the UE. The UE transfers the first service by using the resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dai in view of Zhao with the teachings of Deng. Deng provides a solution which enables the UE to notify the eNB of the transmission priority of the service through the logical channel group, so that the eNB can allocate the resources for the UE according to the transmission priority, thus ensuring allocation of resources for a service having a high transmission priority, and increasing data transmission efficiency (Deng Abstract; Paragraph [0002-0006]).

Regarding Claim 6, Dai in view of Zhao disclose the mobile station according to Claim 1. Dai in view of Zhao disclose resource allocation of data according to channel groups but may not explicitly disclose wherein the channel groups are set in advance for a single mobile station.
However, Deng more specifically teaches wherein the channel groups are set in advance for a single mobile station (Deng Paragraph [0148, 0158 and 0169-0171] The base station sends, to each UE by using RRC signaling, the correspondence that is between a transfer priority and a logical channel group and that is specific to each UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dai in view of Zhao with the teachings of Deng. Deng provides a solution which enables the UE to notify the eNB of the transmission priority of the service through the logical channel group, so that the eNB can allocate the resources for the UE according to the transmission priority, thus ensuring allocation of resources for a service having a high transmission priority, and increasing data transmission efficiency (Deng Abstract; Paragraph [0002-0006]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Zhao and Deng as applied to claim 2 above, and further in view of Yu et al. U.S. Patent Application Publication 2019/0053215, hereinafter Yu.

Regarding Claim 3, Dai in view of Zhao and Deng disclose the mobile station according to Claim 2. Dai in view of Zhao and Deng disclose control information including resource information but fail to explicitly disclose a receiver configured to receive from the base station after receiving the first control information, second control information including resource information that specifies a second radio resource and group identification information that specifies a second channel group; and a controller configured to allocate, according to the second control information, the second radio resource to the second channel group and control transmission of data corresponding to the second channel group.
However, Yu more specifically teaches a receiver configured to receive from the base station after receiving the first control information, second control information including resource information that specifies a second radio resource and group identification information that specifies a second channel group; and a controller configured to allocate, according to the second control information, the second radio resource to the second channel group and control transmission of data corresponding to the second channel group (Figure 3 and 5; Paragraph [0045] based on the QCI/LCG mapping that the BS 134 controls, and based on the received PPPP/QCI mapping (priority map 240) of the relay user device. if the current LCG/PPPP mapping of the relay user device 210 is not coherent to (not consistent with) the QCI/LCG mapping of the BS 134, the BS 134 may reconfigure LCG or LCG/PPPP mapping or QCI/PPPP mapping for relevant sidelink logical channel(s) or the relay user device 210 for an example to make the priority mapping and handling be consistent between the relay user device 210 and the BS 134; Paragraph [0072] the method may further include determining, by the base station, a need of reconfiguration for the relay user device based on the priority map in relation with quality of service class identifier (QCI) and sidelink logical channel group (LCG) priority mapping of the base station; and reconfiguring the relay user device with a new sidelink logical channel group for one or more sidelink logical channel; That is following an initial control message including resource information that specifics a first radio resource and group identification information from the base station the base station may transmit a second updated control information with new configurations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dai in view of Zhao and Deng with the teachings of Yu. Yu provides a solution which enables providing multiple radio bearers provided between a base station and the relay user device and a second set of priority classes for the proximity services sidelink logical channels provided between the relay user device and a remote user device (Yu Abstract; Paragraph [0001-0008]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Zhao as applied to claim 1 above, and further in view of Belleschi U.S. Patent Application Publication 2020/0084669, hereinafter Belleschi.

Regarding Claim 4, Dai in view of Zhao disclose the mobile station according to Claim 1. Dai in view of Zhao disclose resource allocation of resources and group identification information but fail to explicitly disclose wherein the channel groups correspond to a plurality of group identification information different from one another.
	However, Belleschi more specifically teaches wherein the channel groups correspond to a plurality of group identification information different from one another (Paragraph [0062-0069] the radio network node 12 may provide for certain QoS requirements a mapping between such QoS requirement and a certain LCG. Since there might be multiple QoS requirement, each of such QoS requirement may be mapped to a different LCG set. A LCG set includes all the LCGs, e.g. up to 4, associated to a specific QoS requirement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dai in view of Zhao with the teachings of Belleschi. Belleschi provides a solution which enables improving latency as resources used in SL is used in an efficient manner and the SL is formed as allocated resources due to QoS requirements or characteristics of packets to reduce waiting time and better responsiveness (Belleschi Abstract; Paragraph [00276-0032]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Zhao as applied to claim 1 above, and further in view of Yang et al. U.S. Patent Application Publication 2019/0014596, hereinafter Yang.

Regarding Claim 5, Dai in view of Zhao disclose the mobile station according to Claim 1. Dai in view of Zhao disclose various but fail to explicitly disclose wherein the channel groups correspond to a plurality of service quality identifiers different from one another.
However, Yang more specifically teaches wherein the channel groups correspond to a plurality of service quality identifiers different from one another (Paragraph [0067-0068, 0113-0114 and 0183] at least one of a service type, a logical channel or logical channel group, delays of different data packets, different packet loss rates, service type priority classes, or the priority class of the logical channel or logical channel group has a correspondence with a QCI).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dai in view of Zhao with the teachings of Yang. Yang provides a solution which enables measuring interference amount to adjust increase or decrease a priority level, thus improving spectrum utilization efficiency (Yang Abstract; Paragraph [0001-0008]).

Claims 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. U.S. Patent Application Publication 2016/0157211, hereinafter Kato, in view of Hugl et al. U.S. Patent Application Publication 2018/0049189, hereinafter Hugl, and Belleschi U.S. Patent Application Publication 2020/0084669, hereinafter Belleschi.

Regarding Claim 7, Kato discloses a base station configured to transmit data to a mobile station by performing priority control (Abstract; Figure 2-5, 8 and 10), the base station comprising: 
a transmitter configured to transmit a plurality of data having different requirements corresponding to a plurality of channel groups, and a controller configured to, when performing the priority control, select a channel group out of the channel groups, apply a radio resource to the selected channel group, and control, using the radio resource corresponding to each of the channel groups, transmission of the plurality of data (Wireless unit and antenna of Figure 2; Paragraph [0112-0122]; Paragraph [0016] Base station notifies the terminal apparatus of the data control information, the timer information, data control information of its own base station apparatus, timer information of the own base station apparatus, and associated information between the base station apparatus and the logical channel indicating which base station apparatus transmits data of which logical channel; Paragraph [0045] The physical downlink control channel PDCCH is a channel used to notify the mobile station apparatus of the resource assignment of the downlink shared channel PDSCH, hybrid automatic repeat request (HARD) information for the downlink data, and an uplink transmission permission (uplink grant) which is the resource assignment of the physical uplink shared channel PUSCH. The physical downlink shared channel PDSCH is a channel used to transmit downlink data or paging information; Paragraph [0138-0148] The base station apparatus 3-1 notifies the mobile station apparatus 1-1 of a logical channel of each control data, a priority of a logical channel of each control data, and data control information indicating the association between the logical channel group (LCG) and the logical channel of each control data. The base station apparatus 3-2 notifies the mobile station apparatus 1-1 of a logical channel of each user data, a priority of a logical channel of each user data, and information indicating the association between the logical channel group and the logical channel of each user data. The base station apparatus 3-1 notifies the base station apparatus 3-2 of the logical channel of the user data transmitted and received between the base station apparatus 3-2 and the mobile station apparatus 1-1, the priority of the logical channel of the user data, and the data control information indicating the association between the logical channel group and the logical channel of the user data; That is the base station utilizes priority control of logical channel groups for transmitting and receiving data to a mobile station).
Kato disclose priority control and allocating different radio resources for transmission of data to a mobile station but may not explicitly disclose controlling, using the radio resource corresponding to each of the channel groups, transmission of the plurality of data.
However, Hugl more specifically teaches controlling, using the radio resource corresponding to each of the channel groups, transmission of the plurality of data (Figure 3-7; Paragraph [0115-0162] The eNB may choose a certain appropriate sPDCCH candidate for carrying the DL assignment to the UE. The eNB may determine X logical signaling groups from the determined set of sPDCCH candidates according to a certain grouping rule. The rule may be given in the specification or may be configurable (at least one from a set of specified rules). The eNB creates the sPDSCH resource mapping based on the indicated rate-matching around sPDCCH resources of the different logical channel groups as well as the sPDCCH resources carrying the DL assignment; That is the base station allocates resource for each logical channel group and utilizes the radio resources for each group to control downlink data transmission to the mobile station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato with the teachings of Hugl. Hugl provides a solution which enables a limited dynamic signaling of resources within an allocated short Physical Downlink Shared Channel bandwidth. The method enables flexible signaling, and enables efficient reuse of unused short Physical Downlink Shared Channel resources with a modest number of signaling bits (Hugl Abstract; Paragraph [0162]).
Kato in view of Hugl readily discloses downlink transmission by a base station utilizing a plurality of channel groups and controls selection of a channel group and applies priority using radio resources but fails to explicitly disclose a plurality of data having different requirements corresponding to a plurality of channel groups in which a controller configured to, when performing the priority control, select a channel group out of the channel groups, apply a radio resource to the selected channel group, and control transmission of the data.
However, Belleschi more specifically teaches a plurality of data having different requirements corresponding to a plurality of channel groups in which a controller configured to, when performing the priority control, select a channel group out of the channel groups, apply a radio resource to the selected channel group, and control transmission of the data (Figure 2-6; Paragraph [0062-0073] The radio network node 12 may provide for certain QoS requirements a mapping between such QoS requirement and a certain LCG. Since there might be multiple QoS requirement, each of such QoS requirement may be mapped to a different LCG set. A LCG set includes all the LCGs, e.g. up to 4, associated to a specific QoS requirement. each set of LCGs is represented by a group of a certain number of LCGs, and each LCG in the set is identified by a certain ID. LCGs of different sets are mapped to different LCG IDs, e.g. in consecutive order. So that, for example the QoS requirements related to PPPP are mapped to LCG1, LCG2, LCG3, LCG4. The QoS requirements related to reliability are mapped to LCG5, LCG6, LCG7, LCG8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato in view of Hugl with the teachings of Belleschi. Belleschi provides a solution which enables improving latency as resources used in SL is used in an efficient manner and the SL is formed as allocated resources due to QoS requirements or characteristics of packets to reduce waiting time and better responsiveness (Belleschi Abstract; Paragraph [00276-0032]).

Regarding Claim 9, Kato discloses a communication system comprising: a mobile station; and a base station configured to transmit data to the mobile station by performing priority control (Abstract; Figure 2-5, 8 and 10), wherein the base station including: 
a transmitter configured to transmit a plurality of data having different requirements corresponding to a plurality of channel groups, and a controller configured to, when performing the priority control, select a channel group out of the channel groups, apply a radio resource to the selected channel group, and control transmission of the data (Wireless unit and antenna of Figure 2; Paragraph [0112-0122]; Paragraph [0016] Base station notifies the terminal apparatus of the data control information, the timer information, data control information of its own base station apparatus, timer information of the own base station apparatus, and associated information between the base station apparatus and the logical channel indicating which base station apparatus transmits data of which logical channel; Paragraph [0045] The physical downlink control channel PDCCH is a channel used to notify the mobile station apparatus of the resource assignment of the downlink shared channel PDSCH, hybrid automatic repeat request (HARD) information for the downlink data, and an uplink transmission permission (uplink grant) which is the resource assignment of the physical uplink shared channel PUSCH. The physical downlink shared channel PDSCH is a channel used to transmit downlink data or paging information; Paragraph [0138-0148] The base station apparatus 3-1 notifies the mobile station apparatus 1-1 of a logical channel of each control data, a priority of a logical channel of each control data, and data control information indicating the association between the logical channel group (LCG) and the logical channel of each control data. The base station apparatus 3-2 notifies the mobile station apparatus 1-1 of a logical channel of each user data, a priority of a logical channel of each user data, and information indicating the association between the logical channel group and the logical channel of each user data. The base station apparatus 3-1 notifies the base station apparatus 3-2 of the logical channel of the user data transmitted and received between the base station apparatus 3-2 and the mobile station apparatus 1-1, the priority of the logical channel of the user data, and the data control information indicating the association between the logical channel group and the logical channel of the user data; That is the base station utilizes priority control of logical channel groups for transmitting and receiving data to a mobile station).
Kato disclose priority control and allocating different radio resources for transmission of data to a mobile station but may not explicitly disclose controlling, using the radio resource corresponding to each of the channel groups, transmission of the plurality of data.
However, Hugl more specifically teaches controlling, using the radio resource corresponding to each of the channel groups, transmission of the plurality of data (Figure 3-7; Paragraph [0115-0162] The eNB may choose a certain appropriate sPDCCH candidate for carrying the DL assignment to the UE. The eNB may determine X logical signaling groups from the determined set of sPDCCH candidates according to a certain grouping rule. The rule may be given in the specification or may be configurable (at least one from a set of specified rules). The eNB creates the sPDSCH resource mapping based on the indicated rate-matching around sPDCCH resources of the different logical channel groups as well as the sPDCCH resources carrying the DL assignment; That is the base station allocates resource for each logical channel group and utilizes the radio resources for each group to control downlink data transmission to the mobile station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato with the teachings of Hugl. Hugl provides a solution which enables a limited dynamic signaling of resources within an allocated short Physical Downlink Shared Channel bandwidth. The method enables flexible signaling, and enables efficient reuse of unused short Physical Downlink Shared Channel resources with a modest number of signaling bits (Hugl Abstract; Paragraph [0162]).
Kato in view of Hugl readily discloses downlink transmission by a base station utilizing a plurality of channel groups and controls selection of a channel group and applies priority using radio resources but fails to explicitly disclose a plurality of data having different requirements corresponding to a plurality of channel groups in which a controller configured to, when performing the priority control, select a channel group out of the channel groups, apply a radio resource to the selected channel group, and control transmission of the data.
However, Belleschi more specifically teaches a plurality of data having different requirements corresponding to a plurality of channel groups in which a controller configured to, when performing the priority control, select a channel group out of the channel groups, apply a radio resource to the selected channel group, and control transmission of the data (Figure 2-6; Paragraph [0062-0073] The radio network node 12 may provide for certain QoS requirements a mapping between such QoS requirement and a certain LCG. Since there might be multiple QoS requirement, each of such QoS requirement may be mapped to a different LCG set. A LCG set includes all the LCGs, e.g. up to 4, associated to a specific QoS requirement. each set of LCGs is represented by a group of a certain number of LCGs, and each LCG in the set is identified by a certain ID. LCGs of different sets are mapped to different LCG IDs, e.g. in consecutive order. So that, for example the QoS requirements related to PPPP are mapped to LCG1, LCG2, LCG3, LCG4. The QoS requirements related to reliability are mapped to LCG5, LCG6, LCG7, LCG8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato in view of Hugl with the teachings of Belleschi. Belleschi provides a solution which enables improving latency as resources used in SL is used in an efficient manner and the SL is formed as allocated resources due to QoS requirements or characteristics of packets to reduce waiting time and better responsiveness (Belleschi Abstract; Paragraph [00276-0032]).

Regarding Claim 11, Kato discloses a communication method performed in a communication system including a mobile station and a base station configured to transmit data to the mobile station by performing priority control (Abstract; Figure 2-5, 8 and 10), 
wherein the base station capable of transmitting a plurality of data having different requirements corresponding to a plurality of channel groups is, when performing the priority control, capable of selecting a channel group among the channel groups, applying a radio resource to the selected channel group, and controlling transmission of the data (Wireless unit and antenna of Figure 2; Paragraph [0112-0122]; Paragraph [0016] Base station notifies the terminal apparatus of the data control information, the timer information, data control information of its own base station apparatus, timer information of the own base station apparatus, and associated information between the base station apparatus and the logical channel indicating which base station apparatus transmits data of which logical channel; Paragraph [0045] The physical downlink control channel PDCCH is a channel used to notify the mobile station apparatus of the resource assignment of the downlink shared channel PDSCH, hybrid automatic repeat request (HARD) information for the downlink data, and an uplink transmission permission (uplink grant) which is the resource assignment of the physical uplink shared channel PUSCH. The physical downlink shared channel PDSCH is a channel used to transmit downlink data or paging information; Paragraph [0138-0148] The base station apparatus 3-1 notifies the mobile station apparatus 1-1 of a logical channel of each control data, a priority of a logical channel of each control data, and data control information indicating the association between the logical channel group (LCG) and the logical channel of each control data. The base station apparatus 3-2 notifies the mobile station apparatus 1-1 of a logical channel of each user data, a priority of a logical channel of each user data, and information indicating the association between the logical channel group and the logical channel of each user data. The base station apparatus 3-1 notifies the base station apparatus 3-2 of the logical channel of the user data transmitted and received between the base station apparatus 3-2 and the mobile station apparatus 1-1, the priority of the logical channel of the user data, and the data control information indicating the association between the logical channel group and the logical channel of the user data; That is the base station utilizes priority control of logical channel groups for transmitting and receiving data to a mobile station).
Kato disclose priority control and allocating different radio resources for transmission of data to a mobile station but may not explicitly disclose controlling, using the radio resource corresponding to each of the channel groups, transmission of the plurality of data.
However, Hugl more specifically teaches controlling, using the radio resource corresponding to each of the channel groups, transmission of the plurality of data (Figure 3-7; Paragraph [0115-0162] The eNB may choose a certain appropriate sPDCCH candidate for carrying the DL assignment to the UE. The eNB may determine X logical signaling groups from the determined set of sPDCCH candidates according to a certain grouping rule. The rule may be given in the specification or may be configurable (at least one from a set of specified rules). The eNB creates the sPDSCH resource mapping based on the indicated rate-matching around sPDCCH resources of the different logical channel groups as well as the sPDCCH resources carrying the DL assignment; That is the base station allocates resource for each logical channel group and utilizes the radio resources for each group to control downlink data transmission to the mobile station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato with the teachings of Hugl. Hugl provides a solution which enables a limited dynamic signaling of resources within an allocated short Physical Downlink Shared Channel bandwidth. The method enables flexible signaling, and enables efficient reuse of unused short Physical Downlink Shared Channel resources with a modest number of signaling bits (Hugl Abstract; Paragraph [0162]).
Kato in view of Hugl readily discloses downlink transmission by a base station utilizing a plurality of channel groups and controls selection of a channel group and applies priority using radio resources but fails to explicitly disclose a plurality of data having different requirements corresponding to a plurality of channel groups in which a controller configured to, when performing the priority control, select a channel group out of the channel groups, apply a radio resource to the selected channel group, and control transmission of the data.
However, Belleschi more specifically teaches a plurality of data having different requirements corresponding to a plurality of channel groups in which a controller configured to, when performing the priority control, select a channel group out of the channel groups, apply a radio resource to the selected channel group, and control transmission of the data (Figure 2-6; Paragraph [0062-0073] The radio network node 12 may provide for certain QoS requirements a mapping between such QoS requirement and a certain LCG. Since there might be multiple QoS requirement, each of such QoS requirement may be mapped to a different LCG set. A LCG set includes all the LCGs, e.g. up to 4, associated to a specific QoS requirement. each set of LCGs is represented by a group of a certain number of LCGs, and each LCG in the set is identified by a certain ID. LCGs of different sets are mapped to different LCG IDs, e.g. in consecutive order. So that, for example the QoS requirements related to PPPP are mapped to LCG1, LCG2, LCG3, LCG4. The QoS requirements related to reliability are mapped to LCG5, LCG6, LCG7, LCG8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato in view of Hugl with the teachings of Belleschi. Belleschi provides a solution which enables improving latency as resources used in SL is used in an efficient manner and the SL is formed as allocated resources due to QoS requirements or characteristics of packets to reduce waiting time and better responsiveness (Belleschi Abstract; Paragraph [00276-0032]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414